Case 14-14117        Doc 39     Filed 01/22/19     Entered 01/22/19 11:33:04          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-14117
         Larry R Gramhofer Sr
         Carlene E Gramhofer
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/16/2014.

         2) The plan was confirmed on 06/13/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/24/2015, 04/08/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/01/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $46,065.00.

         10) Amount of unsecured claims discharged without payment: $29,700.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-14117      Doc 39     Filed 01/22/19     Entered 01/22/19 11:33:04                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $26,891.00
        Less amount refunded to debtor                         $230.00

 NET RECEIPTS:                                                                                 $26,661.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,177.83
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,677.83

 Attorney fees paid and disclosed by debtor:               $500.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC           Unsecured          794.00        838.69           838.69        245.86        0.00
 BANK OF AMERICA              Secured        40,000.00     14,317.46        14,317.46      14,317.46        0.00
 BANK OF AMERICA              Secured              0.00          0.00             0.00           0.00       0.00
 CERASTES LLC                 Unsecured       1,254.00       1,254.17         1,254.17        367.66        0.00
 CERASTES LLC                 Unsecured          815.00        815.97           815.97        239.20        0.00
 DELL FINANCIAL SERVICES      Unsecured       2,901.00       2,949.91         2,949.91        864.76        0.00
 INTERNAL REVENUE SERVICE     Unsecured          128.36        128.36           128.36          37.63       0.00
 INTERNAL REVENUE SERVICE     Priority        1,626.14       1,626.14         1,626.14      1,626.14        0.00
 LVNV FUNDING                 Unsecured       1,552.00       1,552.53         1,552.53        455.12        0.00
 LVNV FUNDING                 Unsecured       1,440.00       1,376.38         1,376.38        403.49        0.00
 MERRICK BANK                 Unsecured       1,623.00       1,593.23         1,593.23        467.05        0.00
 MERRICK BANK                 Unsecured       2,142.00       2,107.51         2,107.51        617.82        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,920.00       1,920.42         1,920.42        562.97        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       2,240.00       2,858.67         2,858.67        838.02        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       2,054.00       2,303.53         2,303.53        675.28        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          960.00        902.98           902.98        264.71        0.00
 CAPITAL ONE                  Unsecured       2,873.00            NA               NA            0.00       0.00
 CHASE/BP                     Unsecured       1,274.00            NA               NA            0.00       0.00
 CITGO/CITIBANK               Unsecured       2,564.00            NA               NA            0.00       0.00
 BRONSON                      Unsecured       3,978.00            NA               NA            0.00       0.00
 BRONSON METHODIST HOSPITAL   Unsecured          376.00           NA               NA            0.00       0.00
 NARENDA K GARG MD            Unsecured       2,965.00            NA               NA            0.00       0.00
 SHELL/CITIBANK               Unsecured       1,108.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-14117        Doc 39      Filed 01/22/19     Entered 01/22/19 11:33:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $14,317.46         $14,317.46              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $14,317.46         $14,317.46              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,626.14          $1,626.14              $0.00
 TOTAL PRIORITY:                                          $1,626.14          $1,626.14              $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,602.35          $6,039.57              $0.00


 Disbursements:

         Expenses of Administration                             $4,677.83
         Disbursements to Creditors                            $21,983.17

 TOTAL DISBURSEMENTS :                                                                     $26,661.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
